DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Applicant’s response, received 02/14/2022, to the previously presented office has been considered and made of record. Claims 1-8 and 10-22 are pending further examination.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "other areas" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. In the interest of furthering the prosecution of the present application, the claim limitation will be interpreted as areas corresponding to partial areas of the image data not belonging to regions of detected change. Appropriate correction is required.

Response to Arguments
Applicant’s amendments to claims 1-18 and corresponding arguments (see Applicant’s response filed 02/14/2022) with respect to the previously presented 35 USC 112(f) sixth paragraph interpretation of the previously presented claimset, have overcome the previously presented 35 USC 112(f) sixth paragraph interpretation of the claims. The previously presented 35 USC 112(f) sixth paragraph interpretation of claims 1-18 has been withdrawn.
Applicant’s arguments, see pages 8-9 of Applicant’s remarks filed 02/14/2022, drawn to the previously presented prior art rejection and the newly amended claim limitations of independent claims 1 and 19-20 have been considered and are convincing with respect to the teachings of Jaroch as presented in the prior office action. However, as presented within the current office action the teachings of Jaroch in view of the teachings of Ikeda have further disclosed the limitations of independent claims 1, 19, 20, and dependent claims 2, 6-8, 10-18, and 21-22. Therefore, a prior art rejection of said claims has been presented in the present office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 10-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaroch (US 2019/0244370) in view of the teachings of Ikeda (US 2019/0220673).

With respect to Claims 1 and 19-20: An image processing apparatus comprising: [Jaroch (para 0027-0028) has disclosed one or more image capture devices (para 0028) providing image data to an image processing device comprising a processor, memory, and corresponding software (para 0030 and 0044) for performing the disclosed method.]
	a processor; and
	a memory storing executable instructions which, when executed by the processor, cause the image capturing apparatus to perform operations including;
	determining for each of a plurality of partial areas set in a first image, a priority for executing a first image analysis process, [Jaroch (para 0024-0025) partitioning input image data into a plurality of partial areas, and determining a priority for each partial image based on an amount of change (para 0036) between a compared first frame and a corresponding past second frame having a temporally adjacent partition for said comparison. Wherein, the current image process corresponds to a “first image” of the present claim limitations, and the past image data corresponds to a second image data that is prior to the “first image” being processed by the method of Jaroch.]
[Jaroch (para 0024-0025 and 0036) has disclosed a determination of an amount of change between a portion/partial-area of an image frame and the corresponding region of an adjacent/past/prior/”second” frame and performing further image analysis according to the resulting priority, wherein the further image “first image analysis” analysis is at least one of tracking. Jaroch has not further disclosed that the further image processing based on priority is “a number-of-people estimation process for estimating the number of people in an image” as has been required by the below claim limitations.]
for estimating a number of people in an image, [Ikeda (abstract, para 0011-0012, 0043, 0071-0073, 0079-0080, 103, and 0109) has disclosed determination of a flow of people, the counting of a number of people, and the tracking of people through partial areas of image data. The counting of people being based on the analysis of a current frame “first” (para 0079-0080, 0103, 0109 of Ikeda) and past frame “second”, the based on past including at least particle information of the partial areas to update the count of the current “first” frame. The counting of people being based on the determined count and their particle information of the prior/past/second image frame (para 0079-0080, 0103, and 0109 of Ikeda).]
[Jaroch and Ikeda are analogous art of video image processing wherein a measured amount of change between corresponding adjacent image frames is determined for partial areas of said image frames, wherein a tracking of objects are performed for said corresponding partial areas.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the “first image analysis” of tracking as disclosed by Jaroch by alternatively performing other “first image analysis” such as tracking and counting the flow of people in each respective partial area of image data as disclosed by Ikeda.  The motivation for combining would have been to use a well-known alternative method of further image analysis, disclosed by Ikeda, based on a result of adjacent image frame change determination, as disclosed by Jaroch, to perform the expected result of determination of changes between portions of image frames and performing further image analysis of people counting as disclosed by Ikeda. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ikeda with Jaroch to achieve the limitations of the present claim.]
based on the first image and a second image analyzed before the first image; [Jaroch – para 0024. As per the above discussion of Jaroch, each of a subsequent “first image” is processed based on a “second image” preceding said “first image” in a video sequence for the video image sequence processing method of Jaroch. Given that the teachings of Jaroch are for a video image processing method processing each of a current video image frame based on past video image frame data, it is therefore disclosed that for each “second image” preceding the current “first image” has been processed using the present analysis method based on the video image data preceding for each of a plurality of video image data. Furthermore, Ikeda of Jaroch in view of Ikeda discloses the counting of number of people based on the particle based count of the first frame and a particle based count of the second/past frame, wherein the particles are used to count persons of each of a plurality of partial areas of the frame as disclosed by Ikeda.]
selecting at least one of partial areas from the plurality of partial areas, based on the determined priority; [Jaroch (para 0024) setting and setting high priority partial regions of the first image before lower priority partial regions, wherein priority is based on the amount of change and/or motion.]
executing the first image analysis process on each of the at least one of selected partial areas; and [Jaroch (para 0023-0025) has disclosed that the first analysis performed based on priority of the partial areas is tracking. The first analysis is performed for at least partial areas of the first image data selected based on a priority determined by the change determination process.]
outputting a number of people in the first image based on a number of people in the second image and a result of the first analysis. [As per the above discussion of Jaroch and Jaroch in view of Ikeda: The determination of a number of people in a present frame is based on the video image data of the “second frame” and the pixel image data of said “second frame” including person type subjects and the number thereof. The process of Jaroch in view of Ikeda is an analysis result based on each of said “first image”, “second image”, and the content of the subjects contained in each of said first and second image data.]

With respect to Claim 2: The image processing apparatus according to claim 1, wherein,
for each of the plurality of partial areas, the priority is determined, based on an amount of change between the partial area in the first image and a corresponding partial area in the second image. [Jaroch (para 0024 and 0035-0036) has disclosed a direct correspondence between the amount of change determined between temporally sequential image portions and the priority for image processing of said partial area “image portions”.  Furthermore, the amount of change corresponding to at least an amount of change in persons and their corresponding particles between a current/first and past/second frame (Ikeda – para 0079-0081, 0103, and 0109).  Furthermore, the change between image data is determined for each of a corresponding partial area in each of the teachings of Jaroch (para 0024 and 0035-0036) and Ikeda (para 0103 and 0109).]
	
With respect to Claim 6: The image processing apparatus according to claim 2, wherein,
for each of the plurality of partial areas, the priority is determined,
based on a difference between an input timing of the first image and an input timing of the second image and the amount of change. [Jaroch: Input frames having a difference value calculated there-between having an input timing corresponding to one of a current frame and one of a prior frame. Hence, the difference determination of Jaroch is based at least on the timing of an input image of a current and past image and the pixel intensity differences there-between.]

With respect to Claim 7: The image processing apparatus according to claim 1, wherein executing the executable instructions causes the information processing apparatus to perform further operations including:
executing, for each of the plurality of partial areas, a second image analysis process for estimating a number of people in an image, [As per the discussion of claim 1: Ikeda of Jaroch in view of Ikeda has disclosed this claim limitation] wherein,
the priority is determined based on a result of the second image analysis process on each of the plurality of partial areas and [The “second analysis” of Jaroch is the process of image block comparison by differencing the partitioned portions of adjacent image frames has been disclosed by Jaroch (para 0023-0025 and 0026). The teachings of Jaroch disclose that the image block comparison determines said priority. However, as per the teachings of Jaroch in view of Ikeda the change determination is the change in the number persons based on the particle analysis disclosed by Ikeda.]
	the second image analysis process has a processing load smaller than a processing load of the first image analysis. [Jaroch(para 0023-0025) of Jaroch in view Ikeda has disclosed an image process of a first type that is the tracking of people between image data. Jaroch discloses increasing the speed of tracking processing by reducing the processing load of the tracking based on performing the tracking “first” analysis based on a determined priority, said determined priority based on an amount of change in a partial image area (para 0023-0025 of Jaroch). Each of said documents then further discloses performing a counting (Ikeda) or other type second type of partial image area change type processing (Jaroch). The second processing of Jaroch being the differencing between block image data that is a lower level and less processor intensive image processing step. The second processing of Ikeda replacing the tracking and differencing process of Jaroch is the counting of particles and the changes therebetween in consecutive image frames. The process of Ikeda performing a processing of lower processing requirement such as counting of pixel/particles of objects in each partial area of image data, as opposed to an intensive tracking processing “first analysis” for each image frame. Hence as a result of the combination of Ikeda and Jaroch the lower low image processing such as counting pixels or the level thereof is performed for each image region, and the processing intensive tracking is performed (see Jaroch para 0023-0024) for each image area in a plurality of image area in order to reduce the processing times for each of a plurality of frames (Jaroch, para 0023-0024).]

With respect to Claim 8: The image processing apparatus according to claim 1, wherein
the first image is a plurality of images acquired from a plurality of imaging apparatuses. [Jaroch – para 0028.]

With respect to Claim 10: The image processing apparatus according to claim 1, wherein
the first image analysis process includes a flow-of-people estimation process for estimating a flow of people in an image. [As per the above discussion of Claim 9: Ikeda (at least para 0109) has disclosed the tracking of the flow of people and counting said tracked people in partial regions of image data.]

With respect to Claim 11: The image processing apparatus according to claim 1, wherein
the first image analysis process includes a determination process for determining an abnormality in an image. [As per the discussion of claim 9 and paragraph 0259 of Ikeda: People flow and counting of Ikeda is used for determination of an abnormal state (para 0259 of Ikeda).]
[Jaroch and Ikeda are analogous art of video image processing wherein a measured amount of change between corresponding adjacent image frames is determined for partial areas of said image frames, wherein a tracking of objects are performed for said corresponding partial areas.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the “first image analysis” of tracking as disclosed by Jaroch by alternatively performing other “first image analysis” such as tracking and counting the flow of people in each respective partial area of image data to determine conditions of abnormality (para 0259 of Ikeda) as disclosed by Ikeda.  The motivation for combining would have been to use a well-known alternative method of further image analysis, disclosed by Ikeda, based on a result of adjacent image frame change determination, as disclosed by Jaroch, to perform the expected result of determination of changes between portions of image frames and performing further image analysis of people counting and abnormality determined as disclosed by Ikeda. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ikeda with Jaroch to achieve the limitations of the present claim.]

With respect to Claim 12: The image processing apparatus according to claim 1,wherein executing the executable instructions causes the information processing apparatus to perform further operations including;
storing, or each of the plurality of partial areas, result information indicating a result of the first image analysis process; and [As per the discussion of claim 9 and paragraphs 0042-0045 of Ikeda: Ikeda (para 0042) has disclosed, as part of the flow determination and counting for people tracking in each of a partial area of the image data, a storage unit for storing at least “partial area group” and “states-of-people” information. The “partial area” information being the position and size of each respective partial area of the image data (para 0043 of Ikeda). The “state-of-people” information (para 0044-0045) being the position, direction, velocity, and a weight indicating a number of persons (para 0049), and the number of particles representing each respective person.]
updating, for each of the at least one of partial areas, the stored result information, based on the result of the first image analysis process. [Resulting information of people flow tracking including at least the motion, direction, and count of persons in the respective partial areas is stored accordingly as a result of the processing of the frames of video image data by the teachings of Jaroch in view of Ikeda.]
[Jaroch and Ikeda are analogous art of video image processing wherein a measured amount of change between corresponding adjacent image frames is determined for partial areas of said image frames, wherein a tracking of objects are performed for said corresponding partial areas.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the “first image analysis” of tracking as disclosed by Jaroch by alternatively performing other “first image analysis” such as tracking and counting the flow of people in each respective partial area of image data to determine conditions of abnormality (para 0259 of Ikeda) as disclosed by Ikeda.  The motivation for combining would have been to use a well-known alternative method of further image analysis, disclosed by Ikeda, based on a result of adjacent image frame change determination, as disclosed by Jaroch, to perform the expected result of determination of changes between portions of image frames and performing further image analysis of people counting and abnormality determined as disclosed by Ikeda. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ikeda with Jaroch to achieve the limitations of the present claim. The process of Ikeda requiring the storage and update of information as discussed above in order to perform said “first image analysis” corresponding to the tracking and counting the flow of people in respective partial areas of image data.]

With respect to Claim 13: The image processing apparatus according to claim 12, wherein executing the executable instructions causes the information processing apparatus to perform further operations including;
displaying [Jaroch (para 0044) has disclosed an LCD display unit.], on a display unit [Jaroch (para 0085) has disclosed the portion of the image data corresponding to the change and the storage of said image portion.  Jaroch has not disclosed the display of “the result of the first image analysis….” as required by the follow claim limitation], the result of the first image analysis process indicated by the result information on each of the plurality of partial areas. [Ikeda (abstract and para 0071, 0074, and 0011-0012) has disclosed a person tracking system (interpreted as the “first image analysis” of the present claim) that tracks the flow and counts people in a plurality of partial regions of a sequence of video image data, and the display of the resulting tracking results (para 0074).]
[Ikeda and Jaroch are analogous art of tracking objects over a plurality of image frames having a plurality of partial areas. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of tracking of Jaroch by including a post processing step of displaying the resulting tracking information as disclosed by Ikeda. The motivation for combining would have been to enhance the utility of the visual information produced by the process of Jaroch, by utilizing a known method of displaying said visual information of tracking to a user as disclosed by Ikeda. Therefore, it would have been obvious to at least try to combine the teachings of Ikeda with Jaroch to achieve the present set of claimed limitations.]

With respect to Claim 14: The image processing apparatus according to claim 13, wherein
based on a timing when the first image analysis process is executed on each of the plurality of partial areas, the result of the first image analysis process indicated by the result information on each of the plurality of partial areas is displayed. [Ikeda (para 0074), wherein the display device outputs the resulting information, said information updated on a per region and per frame timing, hence the form of the display of the output is based at least on the timing of the frame that is processed.]

With respect to Claim 15: The image processing apparatus according to claim 1, wherein
based on the determined priority, a predetermined number of partial areas is selected from the plurality of partial areas. [Jaroch (para 0062) a predetermined number equal to the number of adjacent bordering partitions is set as the predetermined number of partial areas to be included with the priority based selection and processing of said partial areas. The predetermined number being equal to the number of partial areas bordering a frame partition.]

 With respect to Claim 16: The image processing apparatus according to claim 1, wherein
based on the determined priority, a partial area having the priority greater than or equal to a set threshold is selected from the plurality of partial areas. [Jaroch has disclosed the detection of a change between image frame partitions of adjacent frames (see discussion of claim 1 and at least para 0050 of Jaroch), wherein “a detected change” corresponds to a priority and the amount of said change directly correlates to the amount of priority. Furthermore “a detected change” as disclosed by Jaroch implies that a detectable level or threshold level of change/priority must be measured in order to be selected for further processing. Hence, Jaroch has disclosed the selection of one or more partial areas based on a threshold level of change being greater than some detectable level of change.]

With respect to Claim 18: The image processing apparatus according to claim 1, wherein executing the executable instructions causes the information processing apparatus to perform further operations including:
setting, in the first image, the plurality of partial areas based on a size of an analysis target in the first image analysis process. [Jaroch (para 0068) has disclosed partitioning the image frame to be processed to partition sizes based on the size of each image frame “analysis target”.]

With respect to Claim 21: The image processing apparatus according to claim 1, wherein the selected partial areas and other areas are output in a different manner. [As per the above 35 USC 112(b) 2nd paragraph rejection of claim 21: There is no antecedent basis for “other areas”, as such “other areas” has been interpreted as areas not selected to have a determined amount of change, hence are not selected and output by the process of Jaroch in view of Ikeda thus are “output in a different manner”. The “output in a different manner” of Jaroch in view of Ikeda being the non-selection of said areas based on a threshold level of change then corresponding output to perform additional image processing based on the method of Jaroch in a predetermined order based on priority as determined by the change amount.]

With respect to claim 22: The image processing apparatus according to claim 1, wherein the number of people in the first image is output based on the result of the first analysis performed on the selected partial area and based on the number of people in the second image. [As per the above discussion the number of persons in a partial area of the image frame is based on the number of particles in the partial area of a current frame and a corresponding number and position of particles belonging to person(s) in a second/previous frame (para 0079-0081, 0103, 0109 of Ikeda).]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jaroch (US 2019/0244370) and Ikeda (US 2019/0220673) as applied to at least claims 1-2 and 13-14 above, in view of the teachings of Zhong et al (US 2014/0369555).

With respect to Claim 17: The image processing apparatus according to claim 13, wherein
[As per the discussion of claims 13-14: Jaroch in view of Ikeda have disclosed the display of object tracking results, based on a determined priority that directly correlates to an amount of detected change between portions of sequential image frames. The display of results disclosed by Jaroch in view of Ikeda does not further disclose the display “information that an accuracy of the first image analysis process is decreasing is displayed, in a case where the partial areas includes a partial area that has…..and is not subjected to the first image analysis process.] information that an accuracy of the first image analysis process is decreasing is displayed, [Zhong (para 0042, 0047, and 0067) has disclosed determination of a change (motion tracking of Zhong) between regions of adjacent image frames, and the display of output information including additional information of the object, wherein first image analysis “object detection” is not further performed when a tracking confidence level is not exceeded. Hence, Zhong has disclosed determining that a threshold level of change “motion” has occurred, but that a confidence level is not exceeded hence no further “first image analysis’ that is object detection is performed due to low accuracy/confidence determination of Zhong.]
in a case where the plurality of partial areas includes a partial area that has the priority greater than or equal to a set threshold and is not subjected to the first image analysis process. [Zhong (para 0047 and 0067) has disclosed the display notification of additional tracking information and tracking information of a current video frame based on a determination that a threshold level of confidence of accuracy not being exceeded for a region having a threshold level of change exceeded.]
[Zhang and Jaroch in view of Ikeda are analogous art of video based object tracking for windows of said frames (para 0041 of Zhong), wherein an amount of change (motion of Zhong) is utilized to determine performing further processing of an object region (window of Zhang – para 0041). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tracking process of Jaroch in view of Ikeda that is performed based on a detected amount of change between regions of said frames by measuring and notifying the user when a confidence/accuracy level of the change/motion detection process is not exceeded and corresponding further analysis of the respective frame data is not performed as has been disclosed by Zhong. The motivation for combining would have been to increase awareness and enhance utility of the status of the image processing results as disclosed Zhong by indicating that accuracy/confidence for respective image processing was not reached. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Zhong with Ikeda and Jaroch to achieve the present set of claimed limitations.]

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Each of claims 3-5 has presented further claim limitations drawn to a determination of the amount of change between partial areas of corresponding image frames not disclosed by the closest known prior art teachings of Jaroch in view of Ikeda. Ikeda has disclosed additional laminations drawn to a number of particles and counting persons between partial areas of consecutive image frames to determine a number of persons and a change between partial areas of image frames. The previously cited prior art combinations for each of claims 3, 4, and 5 were based on a combination with base prior art reference of Jaroch, wherein the change determination was based on a change between partial areas of image data. The previously cited prior art for each of claims 3-5 was presented as an alteration to a change between regions of image data as disclosed by Jaroch, and not as presented by the current prior art combination of Jaroch in view of Ikeda. For at least these reasons, the currently presented claim limitations of claims 3-5 are allowable over the known prior art and reasonable combinations thereof.



Conclusion
Applicant's amendment necessitated the changes to the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666